NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 09a0592n.06

                                              No. 08-2270

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                                                                             FILED
UNITED STATES OF AMERICA,                                                                Aug 21, 2009
                                                                                   LEONARD GREEN, Clerk
        Plaintiff-Appellee,

v.                                                       ON APPEAL FROM THE UNITED
                                                         STATES DISTRICT COURT FOR THE
RUSSELL POLSON,                                          WESTERN DISTRICT OF MICHIGAN

        Defendant-Appellant.

                                                  /


BEFORE:         KEITH, CLAY, and GIBBONS, Circuit Judges.

        CLAY, Circuit Judge. Defendant-Appellant Russell Polson (“Polson”) appeals his sentence

of 120 months of imprisonment, imposed after he pled guilty to one count of possessing fifty grams

of crack cocaine with the intent to distribute, in violation of 21 U.S.C. § 841. On appeal, Polson

contends that the district court erred in denying his request for a safety valve benefit, or alternatively,

failed to provide an adequate explanation for denying the benefit. For the following reasons, we

VACATE Polson’s sentence as procedurally unreasonable and REMAND for re-sentencing.

                                           BACKGROUND

        According to Polson’s Presentence Investigation Report (“PSR”), on January 26, 2006, a

confidential informant told agents of the Drug Enforcement Agency (“DEA”) that Polson possessed

a large amount of cocaine and was at the Wax Doctor, a car wash in Grand Rapids, Michigan. The

confidential informant described Polson to the DEA agents and advised that Polson was driving a
                                            No. 08-2270
2000 white Chevrolet Monte Carlo. DEA agents arriving at the car wash spotted the white Monte

Carlo, then observed Polson walking from the car wash to the Monte Carlo carrying a brown paper

bag. Polson drove away, the DEA agents followed him, and when the agents observed Polson

committing a traffic infraction, they initiated a stop. When Polson failed to produce his driver’s

license, the agents arrested him and searched his car. In Polson’s car, the agents found the brown

paper bag. The brown paper bag contained two plastic bags, one containing cocaine base and one

containing powder cocaine. The brown paper bag also contained a dryer sheet and a digital scale in

a box.

         The DEA agents transported Polson to the DEA offices in Grand Rapids and read Polson his

Miranda rights, at which point Polson explained to them his possession of the drugs as follows:

         [Polson] advised the cocaine in his vehicle belonged to him and was the balance of
         an 18-ounce purchase he had made through Kevin Strickland, whom he identified as
         a broker. Mr. Polson denied he knew the actual source of the cocaine. He explained
         he purchased the original 18 ounces on January 13, 2006. Mr. Polson described how
         he was “fronted” the 9 ounces of powder cocaine and purchased the 9 ounces of
         cocaine base. He reported he made the entire purchase for $10,500.00, and had since
         sold two separate [4.5]-ounce quantities of cocaine for $3,100.00 each and one
         additional 2-ounce sale of cocaine for $1,400.00. Mr. Polson reported he paid his
         source a total of $5,600.00 and still owed a balance of $4,900.00. . . . Mr. Polson
         explained how he purchased cocaine on approximately 15 occasions through Mr.
         Strickland and received 9 to 18 ounces of cocaine per occasion. Mr. Polson added
         he typically purchased cocaine in rock form as he personally disliked cooking powder
         into cocaine base. . . . Mr. Polson reported he had approximately [.5] ounce of
         cocaine base at his residence and said his wife was aware of his drug trafficking.

(PSR at 5.)

         On February 8, 2006, Polson was indicted on one count of possessing with intent to distribute

fifty grams or more of cocaine base and one count of possession with intent to distribute an

unspecified quantity of powder cocaine, both in violation of 21 U.S.C. § 841. On May 23, 2006,

                                                  2
                                           No. 08-2270
Polson pled guilty to possessing fifty grams of cocaine base with intent to distribute, and the court

granted the government’s motion to dismiss the powder cocaine possession charge.

       Prior to sentencing, while interviewed by the probation officer preparing the PSR, Polson

changed his explanation for possessing the drugs:

       [Polson] reported he provided arresting officers and DEA agents a false version of
       events. He said he was trying to protect the identity of his suppliers, whom he
       identified during the presentence interview as Larry Henton and Wyndell Smith. He
       reported Mr. Smith owned the [Wax Doctor car wash]. The defendant stated he had
       agreed to deliver the cocaine for Messrs. Henton and Smith previously, and the two
       were supposed to leave the substance in his vehicle. He had agreed to retrieve the
       vehicle and transport the substance to Martin Luther King Park in Grand Rapids and
       leave the vehicle parked so the drugs could be retrieved by another unknown
       individual. . . . Mr. Polson added the DEA agents subsequently searched his
       residence and located 5 grams of cocaine base. He reported the substance was
       payment received two days prior from Messrs. Henton and Smith for delivering the
       substance.

(PSR at 6.)

       The PSR placed Polson in Criminal History Category I and calculated a total offense level

of 32, for a recommended sentencing range under the United States Sentencing Guidelines (the

“Guidelines”) of 121 to 151 months of imprisonment. The PSR noted that because Polson had been

convicted of several offenses that for various reasons were not included in his criminal history

calculation, “the Court may conclude Mr. Polson’s criminal history is significantly under represented

. . . and, therefore, consider an upward departure from the guidelines.” (PSR at 21.) The PSR also

recommended denying Polson a two- or three-level reduction for acceptance of responsibility, stating

that Polson’s conflicting explanations of how he came to possess the drugs at issue “provide no clear

and convincing sense of what is truthful and what is not.” (PSR at 7.)



                                                 3
                                            No. 08-2270
       Pursuant to 21 U.S.C. § 841(b)(1)(A)(iii), Polson was subject to a ten-year mandatory

minimum sentence, because he pled guilty to possessing fifty grams of a substance containing

cocaine base. The PSR did not recommend Polson for the “safety valve” exception in which,

pursuant to 18 U.S.C. § 3553(f) and § 5C1.2 of the Guidelines, the district court had the authority

to sentence Polson without regard to the ten-year mandatory minimum.                Similarly to its

recommended denial of acceptance of responsibility credit, the PSR recommended denying the safety

valve because Polson’s conflicting statements created confusion as to which of his two statements

had been truthful.

       In his sentencing memorandum, Polson’s counsel objected to the PSR’s suggestion that

Polson had not accepted responsibility, arguing that regardless of his inconsistent explanations for

how he obtained the drugs, Polson had accepted responsibility for the possession, and did not need

to provide information beyond the conduct charged to receive the acceptance-of-responsibility

reduction. Polson’s counsel also argued that Polson qualified for the safety valve exception set forth

in 18 U.S.C. § 3553(f) and § 5C1.2 of the Guidelines. The government did not submit a sentencing

memorandum in response.

       At Polson’s sentencing hearing on September 18, 2006, Polson’s counsel again argued for

acceptance of responsibility, and stated as part of his argument that “[Polson] was nervous at the

time of the initial interview. He had not had an opportunity to be able to consult with counsel.

Following consultation with myself he was able to provide a detailed version, a detailed version, and

we believe that to be truthful, of what took place.” (Sentencing Tr. at 7-8.) The government

acknowledged that Polson’s conflicting statements regarding the source of his drugs did not


                                                  4
                                             No. 08-2270
disqualify him from credit for acceptance of responsibility, since he admitted the facts relevant to

his charged conduct. The court granted the requested three-level reduction for acceptance of

responsibility, reducing Polson’s total offense level to 29 and his Guidelines range to 87 to 108

months. In granting the reduction, the court’s only explanation for doing so was, “Well, I’m going

to grant you the acceptance of responsibility. . . . I think it’s a very close call.” (Sentencing Tr. at

9.)

       The district court then noted the PSR’s suggestion that an upward departure would

compensate for Polson’s previous offenses that were not factored into his criminal history category.

The court listed some of those past offenses, then stated: “And so [the probation officer’s] concern

is does a criminal history category one really accurately represent this or should there be an upward

departure from the guidelines and I’ll turn to the government about that first.” (Sentencing Tr. at

12.) When the government addressed the criminal history issue, it referred to the safety valve

exception, and the district court, rather than hearing from Polson’s counsel regarding Polson’s

criminal history, immediately stated:

       I think it’s good to raise the safety valve issue at this point[.] . . . Safety valve has a
       bunch of categories and the fifth category, I think, is a real problem in applying your
       case. The fifth category is that not later than the time of the sentencing hearing you
       truthfully provided to the government all information in evidence that you have
       concerning the offense or offenses that were part of the same course of conduct or of
       a common scheme or plan. It’s not about whether you have relevant or useful other
       information to provide; it’s whether you’ve been truthful and forthright. In my
       judgment reading everything in this case you’re not entitled to the safety valve. This
       is where it hits you. So we’ll go forward without the safety valve. So although we
       give you the benefit of the acceptance of responsibility at this point in the
       proceedings you won’t get a reduction in your offense level off the safety valve.




                                                   5
                                            No. 08-2270
(Sentencing Tr. at 12-13.) The court then sentenced Polson to the mandatory minimum of 120

months of imprisonment, followed by five months of supervised release.

       Following its announcement of Polson’s sentence, the district court asked Polson’s counsel

whether there was “[a]nything more for the defendant?” (Sentencing Tr. at 24.) Polson’s counsel

indicated he had nothing further to say, and the hearing concluded. In the court’s judgment filed the

same day as the sentencing hearing, under the section titled “Court Findings on Presentence

Investigation Report,” the court marked the box next to the sentence, “The court adopts the

presentence investigation report without change.” (Judgment at 7.)

       On July 23, 2007, Polson filed a pro se motion to vacate or set aside his sentence pursuant

to 28 U.S.C. § 2255, alleging that he received ineffective assistance of counsel because his counsel

had not filed an appeal of the court’s sentence, as Polson claimed he requested. Following an

evidentiary hearing, the district court granted the motion and re-sentenced Polson to the same

sentence he had previously been given, to afford Polson the chance to appeal.1 At Polson’s re-

sentencing, the district court made clear that he would only reinstate the judgment that the court had

previously imposed, and therefore, Polson’s re-sentencing hearing did not revisit any of the previous

issues or arguments related to Polson’s original sentence. On September 8, 2008, Polson timely

appealed his re-imposed sentence.

                                          DISCUSSION



       1
        This procedure was consistent with this Court’s prior instructions to district courts that
found a defendant’s counsel failed to file a notice of appeal as the defendant requested. See Rosinski
v. United States, 459 F.2d 59, 59 (6th Cir. 1972); Johnson v. United States, 146 F. App’x 4, 5 (6th
Cir. 2005).

                                                  6
                                            No. 08-2270
       In his appeal, Polson challenges his sentence on two related grounds: first, that the district

court denied Polson the benefit of the safety valve provision based on improper factfinding; and

second, that the district court committed procedural error by failing to provide adequate reasoning

for its denial of the safety-valve exception.

I.     Standard of Review

       In reviewing a sentence imposed by a district court, this Court reviews the ultimate sentence

imposed for reasonableness, under “a deferential abuse-of-discretion standard.” Gall v. United

States, 552 U.S. 38, 128 S. Ct. 586, 591 (2007). However, this Court reviews the factual findings

the district court made in reaching its sentence under the clearly erroneous standard, and reviews its

conclusions of law de novo. United States v. Tate, 516 F.3d 459, 464 (6th Cir. 2008).

       A district court’s sentence is procedurally unreasonable if the court commits “significant

procedural error, such as failing to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting

a sentence based on clearly erroneous facts, or failing to adequately explain the chosen

sentence–including an explanation for any deviation from the Guidelines range.” Gall, 128 S.Ct.

at 597. Polson’s two challenges to the district court’s denial of the safety valve–that the denial was

based on improperly found facts and that the court’s explanation for the denial was inadequate–are

both concerned with the procedural reasonableness of his sentence. See id.

       Generally, a defendant must object to any procedural errors made by the sentencing judge

immediately after the district court has announced its sentence, or any procedural reasonableness

challenge is subject to plain-error review on appeal. United States v. Vonner, 516 F.3d 382, 385-86


                                                  7
                                            No. 08-2270
(6th Cir. 2008) (en banc). However, the plain-error standard applies only where the district court

gave the appellant “a meaningful opportunity” to object. Id. at 385. A district court provides this

meaningful opportunity to object “only by clearly asking for objections to the sentence that have not

been previously raised.’” United States v. Thomas, 498 F.3d 336, 340 (6th Cir. 2007) (quotations

and citation omitted). Where the district court fails to ask that specific question, a defendant’s

“failure to raise any of his arguments as objections below does not trigger plain-error review.”

United States v. Gapinski, 561 F.3d 467, 473-74 (2009). After sentencing Polson, the district court

asked Polson’s counsel only whether there was “[a]nything more for the defendant?” (Sentencing

Tr. at 24.) This question was not specific enough for the negative response from Polson’s counsel

to trigger plain-error review. See Gapinski, 561 F.3d at 473 (concluding plain-error review did not

apply where district court asked appellant’s counsel, “Anything else for the record[?]”); Thomas, 498

F.3d at 340 (no plain-error review where district court asked, “Do you have anything further for the

record[?]”). Accordingly, we will review the procedural reasonableness of the district court’s

sentence under the usual abuse-of-discretion standard.2 See Gall, 128 S. Ct. at 591.

II.     Denial of Safety Valve

        “As the safety valve determination is based on factual findings, this Court reviews only for

clear error a district court’s decision not to grant a safety valve reduction.” United States v. Haynes,


        2
         Arguably, even if the district court had properly asked Polson if he had any objections, plain-
error review would have been appropriate only for Polson’s challenge to the adequacy of the court’s
explanation for denying the safety valve, and not for Polson’s challenge to the denial itself. See
Vonner, 516 F.3d at 386 (holding defendant’s failure to object to procedural errors after imposition
of sentence does not affect defendant’s right to appeal procedural issues he previously raised).
Because Polson argued for the benefit of the safety valve in his sentencing memorandum, he did not
need to object to the district court’s rejection of that argument.

                                                   8
                                            No. 08-2270
468 F.3d 422, 426 (6th Cir. 2006). “A finding of fact will only be clearly erroneous when, although

there may be some evidence to support the finding, ‘the reviewing court on the entire evidence is left

with the definite and firm conviction that a mistake has been committed.’” United States v. Latouf,

132 F.3d 320, 331 (quoting Anderson v. City of Bessemer, 470 U.S. 564, 573 (1985)). “We will

uphold the district court’s decision as long as it has interpreted the evidence in a manner consistent

with the record.” United States v. Darwich, 337 F.3d 645, 664 (6th Cir. 2003). “This is so even

when the district court’s findings do not rest on credibility determinations, but are based instead on

physical or documentary evidence or inferences from other facts.” Anderson, 470 U.S. at 574.

“Where there are two permissible views of the evidence, the factfinder’s choice between them cannot

be clearly erroneous.” Id.

        The safety valve provision mandates that for defendants convicted of violating 21 U.S.C. §

841, a district court “shall impose a sentence . . . without regard to any statutory minimum sentence”

if the court finds that

        (1) the defendant does not have more than 1 criminal history point, as determined
        under the sentencing guidelines; (2) the defendant did not use violence or credible
        threats of violence or possess a firearm or other dangerous weapon (or induce another
        participant to do so) in connection with the offense; (3) the offense did not result in
        death or serious bodily injury to any person; (4) the defendant was not an organizer,
        leader, manager, or supervisor of others in the offense, as determined under the
        sentencing guidelines and was not engaged in a continuing criminal enterprise, as
        defined in section 408 of the Controlled Substances Act; and (5) not later than the
        time of the sentencing hearing, the defendant has truthfully provided to the
        Government all information and evidence the defendant has concerning the offense
        or offenses that were part of the same course of conduct or of a common scheme or
        plan[.]




                                                  9
                                              No. 08-2270
18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2(a). “A defendant bears the burden of proving by a

preponderance of the evidence that he or she is entitled to a safety valve reduction.” Haynes, 468

F.3d at 427.

        Polson argues that because he provided a detailed version of the facts surrounding his

offense, the burden should have shifted to the government to provide rebutting evidence. However,

a defendant does not automatically meet his burden simply by providing a narrative of the

circumstances surrounding his offense; he must also prove that he has provided his information

“truthfully.” 18 U.S.C. § 3553(f)(5); see also United States v. O’Dell, 247 F.3d 655, 675 (6th Cir.

2001) (“[T]he safety valve was intended to benefit only those defendants who truly cooperate.”)

(quotations and citation omitted).

        The district court did not commit clear error in finding that Polson did not provide

information truthfully. Although Polson provided the probation officer with a detailed version of

the events leading up to his arrest, that version differed dramatically from the version he provided

in his initial statement after his arrest. In his initial statement, Polson portrayed himself as a frequent

seller of drugs, indicating that he had purchased nine to eighteen ounces of cocaine on approximately

fifteen occasions from his supplier, and that he cooked the cocaine into crack on his own before

selling it. In his subsequent statement to the probation officer, Polson indicated that he was not a

regular seller, but simply agreed to make a one-time delivery. Both of Polson’s accounts were

submitted by way of the PSR, and neither version was entitled to greater evidentiary weight than the

other. Although Polson’s counsel argued at the sentencing hearing that Polson’s statement to the

probation officer was the truth, he did not submit any evidence to support that claim. Because the


                                                    10
                                            No. 08-2270
record does not indicate that the court committed clear error in finding Polson’s statement to his

probation officer to be untruthful, we affirm the district court’s finding that Polson was not entitled

to the benefit of the safety valve provision.

III.   Adequacy of Explanation

       In reviewing the district court’s reasoning, this Court must “ensure that the district court has

‘adequately explain[ed] the chosen sentence to allow for meaningful appellate review and to promote

the perception of fair sentencing.’” United States v. Bolds, 511 F.3d 568, 580 (6th Cir. 2007)

(quoting 18 U.S.C. § 3553(a)). “Reversible procedural error occurs if the sentencing judge fails to

‘set forth enough [of a statement of reasons] to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his own legal decision making authority.’”

Id. (quoting Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468 (2007)). “[T]he record must

contain the district court’s rationale for concluding that the sentence imposed is ‘sufficient but not

greater than necessary, to comply with the purposes’ of sentencing set forth in 18 U.S.C. § 3553(a).”

Id. “This Court has established that ‘[w]here a defendant raises a particular argument in seeking a

lower sentence, the record must reflect both that the district judge considered the defendant’s

argument and that the judge explained the basis for rejecting it.’” United States v. Recla, 560 F.3d

539, 547 (6th Cir. 2009) (quoting United States v. Richardson, 437 F.3d 550, 554 (6th Cir. 2006)).

       The district court’s denial of the safety valve benefit in Polson’s case was procedurally

unreasonable because the court did not provide reasoning that was clear enough to afford meaningful

review. The PSR recommended that Polson’s requests for acceptance of responsibility and the safety

valve exception both be denied for the same reason: that Polson’s two conflicting statements


                                                  11
                                            No. 08-2270
regarding how he came to possess the drugs at issue undermined his claim to truthfulness. During

the sentencing hearing, while arguing that Polson was entitled to credit for acceptance of

responsibility, Polson’s counsel attempted to explain the reason for the discrepancy in Polson’s

statements, arguing that Polson had been nervous the day of his arrest and had not had the

opportunity to consult with his attorney; the district court responded by granting a three-level

reduction for acceptance of responsibility, though it did not give its reason for doing so. Then,

without hearing any arguments regarding the safety valve exception, the court denied it because

Polson had not been “truthful and forthright.” (Sentencing Tr. at 13.) While this short statement

might ordinarily be sufficient to satisfy this Court’s requirement that district courts give reasons for

rejecting parties’ arguments, in the specific context of having just granted acceptance of

responsibility, the explanation was confusing. See United States v. Liou, 491 F.3d 334, 338 (6th Cir.

2007) (“The amount of reasoning required varies according to the context.”). The district court

found that Polson was not truthful after “reading everything in this case,” (Sentencing Tr. at 13)

(emphasis added), thereby indicating that it based its decision upon the written submissions. Since

the government did not submit a sentencing memorandum, the district court appeared to be relying

entirely on the PSR to deny the safety valve. However, the PSR recommended denying both

acceptance of responsibility and the safety valve exception because of Polson’s lack of truthfulness.

        It is therefore unclear why the district court granted Polson acceptance of responsibility but

denied him the benefit of the safety valve. If the court had explained why it granted acceptance of

responsibility credit to Polson in spite of his lack of truthfulness, this Court could be more confident

that the district court’s findings were consistent. Because the court did not explain its granting of


                                                  12
                                             No. 08-2270
acceptance of responsibility, and provided only a cursory–and potentially inconsistent– explanation

for denying the safety valve, the court did not provide a clear rationale for the sentence imposed and

its rejection of Polson’s explanation for the inconsistency of his two statements. See United States

v. Moon, 513 F.3d 527, 539 (6th Cir. 2007) (“The district court’s opinion must . . . provide some

indication that the court considered the defendant’s arguments in favor of a lower sentence and the

basis for rejecting such arguments.”).

        The court compounded this confusion in its statement of reasons included with the judgment,

in which it stated that it adopted the PSR without change, even though it seemingly rejected the

court’s recommendation to deny Polson credit for acceptance of responsibility. In short, the court

failed to “adequately explain the chosen sentence to allow for meaningful appellate review and to

promote the perception of fair sentencing.” See Bolds, 511 F.3d at 580.

        Accordingly, the district court’s failure to provide an adequate explanation for denying

Polson the safety valve benefit was procedurally unreasonable.3

                                          CONCLUSION



        3
          Polson also argues that the district court’s failure to hold a “meaningful evidentiary hearing”
to determine the credibility of his statement to the probation officer further rendered its sentence
procedurally unreasonable. Although our finding of procedural unreasonableness renders this
argument superfluous, we note that it is without merit. First, district courts are not required to hold
a separate evidentiary hearing when a sentencing issue is in dispute. See Fed R. Crim P. 32(i)(2) (a
district court “may permit the parties to introduce evidence on the objections” to the PSR) (emphasis
added); see also United States v. Thomas, 167 F.3d 299, 305-06 (6th Cir. 1999) (court’s refusal to
conduct evidentiary hearing regarding disputed issue at sentencing is reviewed for abuse of
discretion). Moreover, Polson did not request an evidentiary hearing or seek to introduce
independent evidence to support the veracity of the statement he made to the probation officer prior
to sentencing. Accordingly, the district court did not abuse its discretion in failing to conduct a
separate evidentiary hearing.

                                                  13
                                         No. 08-2270
       For the reasons set forth above, we VACATE the district court’s sentence and REMAND for

re-sentencing.




                                             14
                                             No. 08-2270
       JULIA SMITH GIBBONS, Circuit Judge, concurring. I concur in the majority opinion,

but I write separately to note my objection to our court’s excessively formalistic application of the

Bostic rule. We held in Bostic that, where the district court provides a “meaningful opportunity to

object” to a sentence yet either party fails to do so, that party’s objection is forfeited and reviewable

only for plain error. See United States v. Bostic, 371 F.3d 865, 872 (6th Cir. 2004); see also United

States v. Vonner, 516 F.3d 382, 385-86 (6th Cir. 2008) (en banc). This sensible rule “serve[s] the

dual purpose[s] of permitting the district court to correct on the spot any error it may have made and

of guiding appellate review.” See Bostic, 371 F.3d at 873 (second brackets in original). In subsequent

cases, however, the rule has been extended to require the district court not only to provide an

opportunity to object, but to do so using the precise words announced in Bostic. See, e.g., United

States v. Gapinski, 561 F.3d 467, 473 (6th Cir. 2009) (finding the question “Anything else for the

record, [counsel]?” not sufficient opportunity to object); United States v. Thomas, 498 F.3d 336, 340

(6th Cir. 2007) (finding the question “Do you have anything further for the record, [counsel]?” not

sufficient opportunity to object). This extension of the Bostic rule elevates form over function and

requires the kind of “ritualistic incantation” we have rejected elsewhere in the sentencing context.

See United States v. Trejo-Martinez, 481 F.3d 409, 413 (6th Cir. 2007).

       Here, I would find that the district court provided Polson with a meaningful opportunity to

object to his sentence. After the court announced Polson’s sentence, the following exchange

occurred:

       THE COURT: Anything more for the defendant?

       COUNSEL: No, your Honor, thank you.


                                                   15
                                             No. 08-2270
In my view, this was sufficient. Indeed, the timing of the question–at the conclusion of the sentencing

proceeding–leaves little room for doubt that the court was soliciting objections for the record.

       Because I believe that the district court provided a meaningful opportunity to object to his

sentence, Polson’s failure to do so should render his subsequent objection reviewable only for plain

error. Nevertheless, finding myself constrained by circuit precedent, I concur in the majority opinion.




                                                  16